Case 2:15-cv-00997-JHE Document 142 Filed 10/26/18 Page 1 of 5            FILED
                                                                 2018 Oct-26 AM 06:56
                                                                 U.S. DISTRICT COURT
                                                                     N.D. OF ALABAMA
Case 2:15-cv-00997-JHE Document 142 Filed 10/26/18 Page 2 of 5
Case 2:15-cv-00997-JHE Document 142 Filed 10/26/18 Page 3 of 5
Case 2:15-cv-00997-JHE Document 142 Filed 10/26/18 Page 4 of 5
Case 2:15-cv-00997-JHE Document 142 Filed 10/26/18 Page 5 of 5
